Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The instant invention is drawn to an antiperspirant method comprising applying an agent to the skin of the axilla comprising an oil, wax or perfume; a propellant; at least one chitosan; no aluminum compounds; and water. The prior art of Panzer (US 2003/013389 A1) in the Final Rejection dated 09/18/2020 comprises ingredients similar to the claimed method, with the exception of the viscosity of the chitosan. The present Applicant has compared an antiperspirant comprising a chitosan with a viscosity of 70-150 mPa*s (E-I) with an antiperspirant comprising the chitosan having a viscosity of the claimed range of 20-40 mPa*s (E-II) and has shown that composition E-II has the unexpected property of a significant change in light absorption (L) or opacification (see Table 2, [0105]), reproduced below). 


    PNG
    media_image1.png
    150
    692
    media_image1.png
    Greyscale

This surprising degree of opacification was not taught or suggested by the prior art and clearly distinguishes the claimed method from the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612